  Case:
Case:    4:20-cv-01424 Doc.
      4:19-cv-00921-SNLJ    #: #:
                         Doc.  1-112Filed: 10/02/20
                                       Filed: 04/16/19Page: 1 of
                                                        Page:    5 PageID
                                                              1 of        #: #:
                                                                   5 PageID  8 53




                                                                     A
  Case:
Case:    4:20-cv-01424 Doc.
      4:19-cv-00921-SNLJ    #: #:
                         Doc.  1-112Filed: 10/02/20
                                       Filed: 04/16/19Page: 2 of
                                                        Page:    5 PageID
                                                              2 of        #: #:
                                                                   5 PageID  9 54
  Case:
Case:    4:20-cv-01424 Doc.
      4:19-cv-00921-SNLJ    #: 1-1
                          Doc. #: 12Filed: 10/02/20
                                       Filed: 04/16/19Page: 3 of3 5ofPageID
                                                        Page:               #: 10
                                                                      5 PageID #: 55
  Case:
Case:    4:20-cv-01424 Doc.
      4:19-cv-00921-SNLJ    #: 1-1
                          Doc. #: 12Filed: 10/02/20
                                       Filed: 04/16/19Page: 4 of4 5ofPageID
                                                        Page:               #: 11
                                                                      5 PageID #: 56
  Case:
Case:    4:20-cv-01424 Doc.
      4:19-cv-00921-SNLJ    #: 1-1
                          Doc. #: 12Filed: 10/02/20
                                       Filed: 04/16/19Page: 5 of5 5ofPageID
                                                        Page:               #: 12
                                                                      5 PageID #: 57
